Per curiam.

Plaintiff brought his suit in ejectment to recover two parcels of land situate in Yuma county. His title was based upon a trustee’s deed which, under repeated rulings of this court, was sufficient to maintain'his action. The defendant relied upon two original tax deeds — one covering each tract of land — and upon a correction deed for each tract. These tax deeds, and each of them, were void on their face for reasons which have been frequently pointed out in opinions recently handed down by this court.
The judgment of the trial court is affirmed.

Affirmed.